EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Fisher (73812) on 1/12/2021.
The application has been amended as follows: 

1.	(Currently Amended)  A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to:
in response to receiving, by at least the computer, an electronic transaction message from a remote device, analyze, by at least the processor, the electronic transaction message to determine a message type of the electronic transaction message;
query, by at least the processor, a message type data structure to
compare a plurality of elements in the electronic transaction message to definitions in the message type data structure, and
determine that the message type is not defined in the message type data structure because at least one element of the plurality of elements is not defined in the definitions;
in response to determining that the message type is not defined in the message type data structure, generate, by at least the processor, a message type configuration interface comprising an input field[[s]] for defining the at least one element in the message type without requiring the manual writing of new code defining the message type;
receive, by at least the processor, a parameter[[s]] for the at least one element through [[via]] the 
generate, by at least the processor, a message type definition based upon the 
reconfigure, by at least the processor, the message type data structure to (i) include the message type definition generated and (ii) associate the message type definition with the message type.

2.	(Original)  The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the computer to:

analyze the second electronic transaction message to determine a second message type of the second electronic transaction message;
query and retrieve a second message type definition corresponding to the second message type from the message type data structure, wherein the second message type definition specifies a message format of the second message type; and
parse the second electronic transaction message into message components based upon the second message type definition of the second message type.

3.	(Original)  The non-transitory computer-readable medium of claim 2, further comprising instructions that when executed by at least the processor cause the computer to:
analyze the message components to determine an electronic action associated with the second electronic transaction message based upon a first component of the message components; 
generate an electronic message comprising an instruction to perform the electronic action based upon a second component of the message components; and
transmit the electronic message to a third remote device.

4.	(Currently Amended)  The non-transitory computer-readable medium of claim 1, wherein the computer-executable instructions to analyze the electronic transaction message to determine the message type of the electronic transaction message further include computer-executable instructions that when executed by the processor cause the computer to:
identify [[a]] the plurality of elements in the electronic transaction message, 
wherein the plurality of elements are indicative of a message format of the electronic transaction message; and



5.	(Currently Amended)  The non-transitory computer-readable medium of claim [[4]] 1, wherein: 
the message type configuration interface is a centralized interface configured to generate the message type definition for the message type without requiring the manual writing of new code defining the message type;



6.	(Currently Amended)  The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the computer to:
control a graphical user interface of a computer device to display the message type configuration interface, wherein the input field is one of one or more input fields of the message type configuration interface that are configured to receive at least one of (i) a selection of an option associated with a first parameter or (ii) an entry of a value associated with a second parameter,
wherein the message type configuration interface is a centralized interface configured to generate the message type definition for the message type without requiring the manual writing of new code defining the message type.

7.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the computer-executable instructions to reconfigure the message type data structure based upon the message type definition further include computer-executable instructions that when executed by the processor cause the computer to:
modify an existing message type definition in the message type data structure to include one or more additional parameters based upon the message type definition; or
store the message type definition in the message type data structure as a new definition for the message type.

8.	(Currently Amended)  A computing system, comprising:
a processor connected to memory; and
a reconfiguration module stored on a non-transitory computer readable medium and configured with instructions that when executed by the processor cause the processor to:
in response to receiving, by at least the computer, an electronic transaction message from a remote device, analyze the electronic transaction message to determine a message type of the electronic transaction message;
query a message type data structure to 
compare a plurality of elements in the electronic transaction message to definitions in the message type data structure, and
determine that the message type is not defined in the message type data structure because at least one element of the plurality of elements is not defined in the definitions;
in response to determining that the message type is not defined in the message type data structure, generate a message type configuration interface comprising an input field[[s]] for defining the at least one element in the message type without requiring the manual writing of new code defining the message type;
a parameter[[s]] for the at least one element though [[via]] the 
generate a message type definition based upon the 
reconfigure the message type data structure to (i) include the message type definition generated and (ii) associate the message type definition with the message type.

9.	(Original)  The computing system of claim 8, wherein the reconfiguration module is further configured with instructions that when executed by the processor cause the processor to:
receive a second electronic transaction message from a second remote device;
analyze the second electronic transaction message to determine a second message type of the second electronic transaction message;
query and retrieve a second message type definition corresponding to the second message type from the message type data structure; and
parse the second electronic transaction message into message components based upon the second message type definition of the second message type.

10.	(Original)  The computing system of claim 9, wherein the reconfiguration module is further configured with instructions that when executed by the processor cause the processor to:
analyze the message components to determine an electronic action associated with the second electronic transaction message based upon a first component of the message components; 
generate an electronic message comprising an instruction to perform the electronic action based upon a second component of the message components; and
transmit the electronic message to a third remote device.


11.	(Currently Amended)  The computing system of claim 8, wherein the instructions to analyze the electronic transaction message to determine the message type of the electronic transaction message further include instructions that when executed by the processor cause the processor to:
identify [[a]] the plurality of elements in the electronic transaction message



12.	(Currently Amended)  The computing system of claim [[11]] 8, wherein[[:]] 



13.	(Currently Amended)  The computing system of claim 8, wherein the reconfiguration module is further configured with instructions that when executed by the processor cause the processor to:
control a graphical user interface of a computer device to display the message type configuration interface, wherein the input field is one of one or more input fields of the message type configuration interface that are configured to receive at least one of (i) a selection of an option associated with a first parameter or (ii) an entry of a value associated with a second parameter.


modify an existing message type definition in the message type data structure to include one or more additional parameters based upon the message type definition; or
store the message type definition in the message type data structure as a new definition for the message type.

15.	(Currently Amended)  A computer-implemented method performed by a computing device comprising a processor, the computer-implemented method comprising:
in response to receiving, by at least the computer, an electronic transaction message from a remote device, analyzing, by at least the processor, the electronic transaction message to determine a message type of the electronic transaction message;
querying, by at least the processor, a message type data structure to 
compare a plurality of elements in the electronic transaction message to definitions in the message type data structure, and
determine that the message type is not defined in the message type data structure because at least one element of the plurality of elements is not defined in the definitions;
in response to determining that the message type is not defined in the message type data structure, generating, by at least the processor, a message type configuration interface comprising an input field[[s]] for defining the at least one element in the message type without requiring the manual writing of new code defining the message type;
receiving, by at least the processor, a parameter[[s]] for the at least one element through [[via]] the 

reconfiguring, by at least the processor, the message type data structure to (i) include the message type definition generated and (ii) associate the message type definition with the message type.

16.	(Original)  The computer-implemented method of claim 15, further comprising:
receiving a second electronic transaction message from a second remote device;
analyzing the second electronic transaction message to determine a second message type of the second electronic transaction message;
querying and retrieve a second message type definition corresponding to the second message type from the message type data structure; and
parsing the second electronic transaction message into message components based upon the second message type definition of the second message type.

17.	(Original)  The computer-implemented method of claim 16, further comprising:
analyzing the message components to determine an electronic action associated with the second electronic transaction message based upon a first component of the message components; 
generating an electronic message comprising an instruction to perform the electronic action based upon a second component of the message components; and
transmitting the electronic message to a third remote device.

18.	(Currently Amended)  The computer-implemented method of claim 15, wherein the analyzing the electronic transaction message to determine the message type of the electronic transaction message comprises:
identifying [[a]] the plurality of elements in the electronic transaction message



19.	(Currently Amended)  The computer-implemented method of claim [[18]] 15, wherein: 
the message type configuration interface is generated to include an input field configured to define the at least one element based upon the determination that at least one element of the plurality of elements is not defined in the definitions, and


20.	(Currently Amended)  The computer-implemented method of claim 15, further comprising:
controlling a graphical user interface of a computer device to display the message type configuration interface, wherein the input field is one of one or more input fields of the message type configuration interface that are configured to receive at least one of (i) a selection of an option associated with a first parameter or (ii) an entry of a value associated with a second parameter.


REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 15 all comprise (or are significantly similar to), among other things, in response to receiving, by at least the computer, an electronic transaction message from a remote device, analyzing, by at least the processor, the electronic transaction message to determine a message type of the electronic transaction message; querying, by at least the processor, a message type data structure to compare a plurality of elements in the electronic transaction message to definitions in the message type data structure, and determine that the message type is not defined in the message type data structure because at least one element of the plurality of elements is not defined in the definitions; in response to determining that the message type is not defined in the message type data structure, generating, by at least the processor, a message type configuration interface comprising an input field for defining the at least one element in the message type without requiring the manual writing of new code defining the message type; receiving, by at least the processor, a parameter for the at least one element through the input field of the message type configuration interface; generating, by at least the processor, a message type definition based upon the parameter; and reconfiguring, by at least the processor, the message type data structure to (i) include the message type definition generated and (ii) associate the message type definition with the message type. The remaining dependent claims further limit the invention.

Examiner supplements the record. The undersigned took over examination of this application following Examiner Kunwar leaving the Office. Following Examiner’s initial analysis and consideration of the instant invention, and to give effect to the previous understanding between Examiner Kunwar and Applicant (see Interview Summary, 9/9/2020), Examiner agreed the 112(b) should be withdrawn (see Remarks, pg. 15-16) and that 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449